                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


CRISTINA LACEY,

     Plaintiff,

v.                                                 Case No. 8:21-cv-519-02-JSS

TRANSUNION, LLC;
WELLS FARGO BANK, N.A. d/b/a
WELLS FARGO HOME MORTGAGE;

     Defendants.
_____________________________________/

                  ORDER GRANTING DISMISSAL WITH PREJUDICE

        Plaintiff Cristina Lacey sues Defendants TransUnion LLC and Wells Fargo

Mortgage under the Fair Credit Reporting Act (“FCRA”). Before the Court today

are the Defendants’ Motions to Dismiss, Dkts. 18 and 19; Plaintiff’s responses,

Dkts. 20 and 30; and TransUnion’s reply, Dkt. 23. Defendants argue Plaintiff has

failed to state a claim under Fed. R. Civ. P. 12(b)(6) because the credit report is

factually accurate. The credit report at issue in this case is attached as an Appendix

at the end of this opinion.

        After reviewing these motions, the case record, and the opposition briefs filed

by Plaintiff, the Court grants the motions and dismisses Plaintiff’s Complaint with

prejudice because the credit report is not materially misleading. In short, although
Defendant Wells Fargo furnished derogatory information about Plaintiff and

Defendant TransUnion then used the derogatory information in the credit report, this

information was factually accurate. The credit report is therefore materially accurate

to any reasonable commercial reader, and it is not “nonsensical and illogical” to the

point of inaccuracy as Plaintiff contends.

                                        BACKGROUND

        Plaintiff has experienced credit problems. Her credit report during the

relevant period shows more adverse accounts than satisfactory accounts. That

report, which Plaintiff comments upon and does not object to the undersigned

considering (at least as to TransUnion), is attached to this Order.1 See Appendix.

Plaintiff does not contend the report is unauthentic, and it is properly verified. Dkt.

18-1.


1
        This entire suit is about Plaintiff’s credit report. But Plaintiff did not attach the report to
her Complaint. Instead, TransUnion provided the credit report in its Motion to Dismiss. Dkt. 18-
2. In responding to TransUnion, Plaintiff does not object to the Court considering the credit
report, and Plaintiff commented on the report without objection in Plaintiff’s response to
TransUnion’s motion. Dkt. 20 at 6.
        In her response to Wells Fargo’s motion, Plaintiff comments on the credit report but then
suggests it would be inappropriate for the Court to consider the report as to Wells Fargo because
Wells Fargo did not append a copy of the report to its Motion to Dismiss. Dkt. 30 at 13–14.
Plaintiff also argues that it would not be appropriate to consider the credit report at this stage
because a fuller record should first be developed, such as from the automated credit dispute
verification form. See Dkt. 30 at 13–14.
        The Court denies Plaintiff’s arguments. The Court may consider a document attached to a
motion to dismiss if the attached document is central to the plaintiff’s claims and is undisputed.
See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (citing Horsley v. Feldt, 304 F.3d 1125,
1134 (11th Cir. 2002)). Here, Plaintiff’s credit report is central to her claims, and it is the essence
of her Complaint. Plaintiff does not contend that her credit report at Dkt. 18-2 is unauthentic.
The Court can therefore consider the report when deciding the Motions to Dismiss.
                                                  2
      The relevant entry of which Plaintiff complains is found on the sixth page.

See Appendix at 6. That entry for Wells Fargo Home Mortgage shows Plaintiff

opened her mortgage account with Wells Fargo on March 19, 2009. Id. The

account closed on August 7, 2015—the same day the report was last updated. Id.

The balance is shown at $0. The remarks state “FORECLOSURE COLLATERAL

SOLD,” which explains why the account was closed and why there is zero balance.

      The payment history shows monthly payments for the period leading up to

closure. This history shows that Plaintiff fell 60 days in arrears in November 2013,

but by March 2014 had gotten current. See Appendix at 6. She then stayed current

for five months. Regrettably, she was 30 days late in August 2014, and fell to 60

days late the next month. This delinquency continued, and by March 2015 she fell

90 days late. She corrected it to 60 days late in April 2015. The report states that

she made her last mortgage payment on April 2, 2015. Unfortunately, by then she

stopped paying entirely. In June 2015, she was 120 days in arrears. The last

reported month was July 2015, during which she was 120 days late. The account

then closed the first week in August 2015. The credit report notes that her

maximum delinquency of 120 days as shown in June and August of 2015. If one

counts the time from her last payment made until the account closure, it is

approximately 120 days. This payment history, the closure of the account, and the

foreclosure are entirely accurate and not in dispute. See Appendix at 6. The report


                                           3
states that the estimated time and month that this item will be removed from Ms.

Lacey’s credit history is June 2021.

      What Plaintiff disputes, and what Plaintiff asserts creates the cause of action,

is one line that states: “Pay Status: account 120 Days Past Due Date.” See id.

Plaintiff alleges in her Complaint that although the trade line currently reflects a $0

balance:

      Listing a debt with a $0 balance owed as “120-149 days past due” is
      nonsensical. If no balance is owed, the consumer cannot be late
      paying that balance. By continuing to report the account in that
      fashion, lenders believe the consumer is currently late negatively
      reflecting on the consumers credit worthiness by impacting the credit
      score negatively.

Dkt. 1 at ¶ 15.

      Plaintiff notified TransUnion in August 2020 that she disputed the accuracy

of this information. Id. at ¶ 17. She avers that TransUnion notified Defendant

Wells Fargo of this dispute. Id. at ¶ 18. According to Plaintiff, had Wells Fargo

done a proper investigation, it would have discovered that the payment status was

being inaccurately reported by TransUnion. Id. at ¶ 20. As a result of this

inaccurate and uncorrected reporting, Plaintiff states she has suffered damage by

loss of credit, an impaired ability to purchase and benefit from credit, a chilling

effect upon applications for future credit, mental and emotional pain, anguish, and

humiliation and embarrassment of credit denial. Id. at ¶ 26. However, Plaintiff

does not contend any specific creditor relied upon these entries to her detriment,
                                           4
nor does she cite any specific injury due to this adverse report—one of multiple

adverse reports for her.

      In Count I, Plaintiff sues TransUnion for willfully violating 15 U.S.C. §

1681(e) and (n) of the FCRA. She alleges TransUnion willfully and recklessly

failed to follow proper credit data ascertainment and accurate reporting, as required

by the statute. She also alleges TransUnion failed to note in the credit report that

she disputed the accuracy of the information, and that TransUnion failed to delete

the information once it was called to the company’s attention. In Count II, Plaintiff

sues TransUnion for negligent violation of the FCRA with basically the same

faults and omissions listed in Count I.

      In Counts III and IV, Plaintiff sues Well Fargo as the furnisher of the faulty

credit information, alleging various failures under the FCRA to properly furnish

accurate information, investigate disputes, and correct matters found to be

furnished in error. Counts III and IV seek remedies for willful/reckless and

negligent violations, respectively. As to all counts, Plaintiff seeks actual and

statutory damages and attorneys’ fees. She seeks punitive damages as to Counts I

and III.

      Both defendants now move for dismissal of Plaintiff’s claims under Rule

12(b)(6).




                                           5
                                LEGAL STANDARD

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a), set forth in “numbered

paragraphs each limited as far as practicable to a single set of circumstances,” Fed.

R. Civ. P. 10(b). Thus, to survive a Rule 12(b)(6) motion to dismiss, the complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Courts must also view the

complaint in the light most favorable to the plaintiff and resolve any doubts as to

the sufficiency of the complaint in the plaintiff’s favor. Hunnings v. Texaco, Inc.,

29 F.3d 1480, 1484 (11th Cir. 1994) (per curiam). A claim is plausible on its face

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. The Court accepts the plaintiff’s factual allegations as true at this

stage. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th

Cir. 1997).

                                 LEGAL ANALYSIS

      Plaintiff’s claims under 15 U.S.C. 1681e(b) and 1681(i) require her to plead

and prove an inaccuracy in her credit report or credit file. Cahlin v. Gen. Motors

Acceptance Corp., 935 F.2d 1151, 1156–1560 (11th Cir. 1991); Ray v. Equifax


                                            6
Info. Servs., LLC, 327 F. App’x 819, 826 (11th Cir. 2009). Plaintiff attempts to do

so by stating in a conclusory fashion that the TransUnion credit report is

inaccurate. However, this contention runs into the Supreme Court’s admonition

that a legal conclusion, including one couched as a factual allegation, need not be

accepted as true on a motion to dismiss. See Papasan v. Allain, 478 U.S. 265, 286

(1986). Moreover, factual allegations that are merely consistent with the

Defendants’ liability do not satisfy the Plaintiff’s burden, as mere consistency does

not establish plausibility of entitlement to relief even if it supports the possibility of

relief. See Iqbal, 556 U.S. at 678. Thus, Plaintiff Lacey must provide more than

labels and conclusions to state her claim. See Twombly, 550 U.S. at 555.

      “The FCRA seeks to ensure ‘fair and accurate credit reporting.’” Spokeo Inc.

v. Robins, 136 S. Ct. 1540, 1545 (2016) (quoting § 1681(a)(1)). “Under section

607(b) of the Act, a credit reporting agency, when preparing a credit report on a

consumer, is required to ‘follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the

report relates.’” Cahlin, 936 F.2d at 1156 (quoting § 1681e(b)). The maximum

possible accuracy standard requires that the report “be both factually correct and

free from potential for misunderstanding.” Erickson v. First Advantage

Background Servs., 981 F.3d 1246, 1248 (11th Cir. 2020); see also id. at 1252

(“[T]o reach ‘maximum possible accuracy,’ information must be factually true and


                                            7
also unlikely to lead to a misunderstanding.”). The Eleventh Circuit stated in

Erickson:

      [W]hether a report is misleading is an objective measure, one that
      should be interpreted in an evenhanded manner toward the interests of
      both consumers and potential creditors in fair and accurate credit
      reporting. So when evaluating whether a report is accurate [under the
      FCRA], we look to the objectively reasonable interpretations of the
      report. If a report is so misleading that it is objectively likely to cause
      the intended user to take adverse action against its subject, it is not
      maximally accurate. On the other hand, the fact that some user
      somewhere could possibility squint at a report and imagine a reason to
      think twice about its subject would not render the report objectively
      misleading.

Id. (cleaned up) (emphasis added). The Court earlier stated in Cahlin:

      Although a credit reporting agency has a duty to make a reasonable
      effort to report ‘accurate’ information on a consumer’s credit history,
      it has no duty to report only that information which is favorable or
      beneficial to the consumer. Congress enacted FCRA with the goals of
      ensuring that such agencies imposed procedures that were not only
      ‘fair and equitable to the consumer,’ but that also met the ‘needs of
      commerce’ for accurate credit reporting. Indeed, the very economic
      purpose for credit reporting companies would be significantly vitiated
      if they shaded every credit history in their files in the best possible
      light for the consumer.

936 F.2d at 1158 (emphasis added).

      Therefore, in determining whether a credit report is both true and unlikely to

lead to misunderstanding, the report must be reviewed and considered in its

entirety, instead of focusing on a single field of data. See, e.g., Erickson, 981 F.3d

at 1252 (user must look at the credit report objectively and not merely “squint” at

one portion); see also Meeks v. Equifax Info. Servs., LLC, No. 1:18-CV-03666-
                                           8
TWT-WEJ, 2019 WL 1856411, at *6 (N.D. Ga. Mar. 4, 2019) (must view account

“as a whole”), adopted 2019 WL 1856412 (N.D. Ga. Apr. 23, 2019); Gibson v.

Equifax Info. Servs., LLC, No. 5:18-cv-00465-TES, 2019 WL 4731957, at *4

(M.D. Ga. July 2, 2019) (quoting Meeks and holding same); Seay v. TransUnion

LLC, No. 7:18-CV-204(HL), 2019 WL 4773827, at *5 (M.D. Ga. Sept. 30, 2019)

(quoting Meeks and holding same); Her v. Equifax Info. Servs., LLC, No. 1:18-CV-

5182-CC-RGV, 2019 WL 4295279, at *2 (N.D. Ga. Aug. 9, 2019) (must consider

“entirety” of the credit report to determine if the information is inaccurate or

misleading).

      With these principals in mind, a review of the credit report in the Appendix

shows that as a whole it is not inaccurate. One must parse and squint, and consider

only the pay status line, to arrive near the conclusion urged by Plaintiff.

      A recent case nearly identical to this one, with the same TransUnion

reporting form, is Settles v. TransUnion LLC, No. 3:20-cv-00084, 2020 WL

6900302 (M.D. Tenn. Nov. 24, 2020). There, the District Judge held:

      The Court finds that the reported information, taken as a whole, is
      neither inaccurate nor materially misleading. The report provides
      payment history showing that Plaintiff was at least 120 days late each
      month from May 2013 to January 2014, states that the account was
      closed in February 2014, and does not provide any account payment
      information past that date. Plaintiff admits that he never brought the
      account current – instead, he defaulted, and the account was closed
      while it was more than 120 days past due. Reporting a ‘pay status’ as
      ‘120 past due date’ in these circumstances would not reasonably
      mislead a creditor to believe Plaintiff is currently past due on this loan.
                                           9
Id. at *4. The Settles Court also noted that, “[i]n fact, reporting a pay status of

‘current’ or ‘paid as agreed’ as advocated by Plaintiff could imply that Plaintiff

fulfilled his loan obligations by paying the loan in full when he actually defaulted.”

Id.

      The logic of Settles applies here to this same reporting form. Plaintiff Lacey

left her Wells Fargo loan in foreclosure, closed out and written off to zero at 120

days overdue. To represent otherwise would be misleading. And the last time

Lacey’s credit report was updated—on August 7, 2015—she was 120 days in

arrears, having made her final payment as shown on April 7, 2015. No reasonable

commercial reader would read this report five years later and conclude that a

“foreclosure/collateral sold” with a zero balance in 2015 means the loan is

currently extant, or that Plaintiff “is currently delinquent on their account,” as

Plaintiff argues. Dkt. 30 at 1–2.

      Another case similar to Settles and favoring the defendants here is Williams

v. TransUnion, LLC, No. 1:19-cv-01896-TWT-CMS, 2019 WL 11502906 (N.D.

Ga. Oct. 23, 2019). In that case, the Court was presented with the very same issue

as here: an old account closed in arrears, showing no balance due to being

“charged off,” and listing payment terms as “$67 per month, paid [m]onthly for 6

months[.]” Id. at *3. Just as here, the Williams Court concluded:



                                           10
       When viewed as a whole, TransUnion’s reporting . . . reflects that no
       ongoing monthly payment obligations exist . . . The account is
       unambiguously reported as closed, charged off . . . with no current
       payments being made and with a $0.00 balance . . . To the extent the
       $67.00 amount appears within the account information reported, that
       amount is being reported as historical account information . . . ‘[which]
       neither causes confusion nor creates an inaccuracy,’ and Plaintiff’s
       ‘subjective belief that [her] credit report was inaccurate is insufficient’
       to support a claim under the FCRA.

Id.

       Settles and Williams are well-reasoned and apply here. Other cases are in

accord. See Gross v. Private Nat’l Mortg. Acceptance Co., LLC, No. 20-cv-4192

(BMC), 2021 WL 81465, at *7–8 (E.D.N.Y. Jan. 9, 2021) (holding that

TransUnion report showing “pay status” of “30 days past due” is not inaccurate or

misleading and stating: “[i]f a creditor read the ‘Pay Status’ entry in isolation, the

creditor might conclude that the account was currently past due. But when the

creditor read the rest of the entries, the creditor would surely forego that

conclusion”); Samoura v. TransUnion LLC, No. 20-5178, 2021 WL 915723 (E.D.

Pa. Mar. 10, 2021); see also Hernandez v. TransUnion LLC, No: 3:19cv1987-

RV/EMT, 2020 WL 8368221 (N.D. Fla Dec. 10, 2020).2




2
 See also, e.g., Jones v. Equifax Info. Servs., LLC, No. 2:18-cv-2814-JPM-cgc, 2019 WL
5872516 (M.D. Tenn. Aug. 8, 2019); Thomas v. Equifax Info. Servs., LLC, No. 3:19-cv-286,
2020 WL 1987949 (S.D. Ohio Apr. 27, 2020); Euring v. Equifax Info. Servs., LLC, No. 19-CV-
11675, 2020 WL 1508344 (E.D. Mich. Mar. 30, 2020).

                                            11
      In Hernandez, Judge Vinson said: “no reasonable creditor looking at the

report would be misled into believ[ing] that the plaintiff was ‘still late’ on the

account.” Id. at *3. Judge Vinson noted that the report must be viewed in its

entirety, not just one field. Id. That is a mistake Plaintiff Lacey makes here and she

falls into the same error that befell Plaintiff Hernandez. Any reasonable lender

viewing this report will not be confused as Plaintiff contends, and Plaintiff does

not claim any actual confusion.

      Thus, when Plaintiff Lacey’s credit report is viewed in its entirety, it is clear

that it was accurately reported and is not misleading. On its face, the credit report

reflects that as of August 7, 2015, the account: (1) had a balance of $0; (2) was last

updated on August 7, 2015; (3) was closed on that same date; (4) was 120 days

past due from June 2015 through August 7, 2015; and (5) was foreclosed with

collateral sale. Objectively, no reasonable creditor looking at the report would be

misled into believing that Plaintiff Lacey had a present pending amount due.

      Because the text of the credit report is not in dispute, and it is derogatory but

is not materially inaccurate, amendment of these claims is futile. Because Plaintiff

cannot establish inaccuracy or falsehood in this report, the Court dismisses

Plaintiff’s claims with prejudice. See Hall v. United Ins. Co. of Am., 367 F.3d

1255, 1262–63 (11th Cir. 2004) (stating that a court may properly deny leave to

amend when such amendment would be futile).


                                          12
                                 CONCLUSION

        Defendants TransUnion’s and Wells Fargo’s Motions to Dismiss, Dkts. 18

and 19, are GRANTED WITH PREJUDICE. The clerk is directed to close this

file.

        DONE AND ORDERED at Tampa, Florida, on July 8, 2021.

                                      /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                        13
APPENDIX
15
16
17
18
19
20
21
22
23
